Citation Nr: 0006295	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  93-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
in which the RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  The veteran 
appealed for a higher rating.  The Board remanded the case in 
August 1995 for evidentiary development.  Thereafter, in 
October 1995, the veteran raised the issue of whether there 
was clear and unmistakable error (CUE) in a September 1969 
rating decision.  By rating decision of January 1996, the RO 
increased the initially assigned evaluation for PTSD from 30 
percent to 50 percent disabling, effective back to November 
27, 1991 (the date assigned at the point that service 
connection was first granted).  The January 1996 rating 
decision also denied a TDIU and found that CUE was not 
present in the September 1969 rating decision.  The veteran 
appealed all three issues.  By decision of February 1997, the 
Board denied CUE in the September 1969 rating decision and 
remanded the issue of entitlement to an increased rating for 
PTSD for evidentiary development.  The issue of entitlement 
to a TDIU was deferred pending the remand development.  The 
case has now been returned to the Board for further appellate 
consideration.

Inasmuch as the appeal on the issue of PTSD is from an 
original award, the Board has framed the issue as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999)(appeals from original awards are not 
construed as claims for increased ratings).  The fact that 
the initial evaluation was increased during the pendency of 
the appeal does not obviate the appeal, inasmuch as the 
United States Court of Appeals for Veterans Claims (Court) 
has concluded that the appellant is generally presumed to be 
seeking the maximum benefit available by law.  On this basis, 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 
(1993).  As the present claim has not been formally withdrawn 
by the veteran, it remains on appeal for consideration by the 
Board.



FINDINGS OF FACT

1.  Prior to December 4, 1995, the veteran's PTSD was 
manifested by sad and depressed mood, sleep impairment, 
flashbacks, flat affect and little emotion, intermittent 
problems with interpersonal relationships, and a history of 
employment difficulties.

2.  On VA psychiatric examination December 4, 1995, the VA 
physician indicated that the veteran was unable to function 
from a vocational standpoint due to his PTSD symptoms 
including intense anger, disturbing violent thoughts, 
suicidal and homicidal ideation, and a total inability to 
trust anyone.

3.  The record does not present a basis for an award of total 
rating based upon individual unemployability due to service-
connected disability prior to December 4, 1995. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD in excess 
of 50 percent are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

2.  As of December 4, 1995, the criteria for a 100 percent 
schedular rating for PTSD are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); .

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability, prior to 
December 4, 1995, are not met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R.  §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

VA medical records reflect that the veteran was hospitalized 
in January 1991 for alcohol dependence and PTSD.  Subsequent 
VA outpatient treatment records in October 1991 show that the 
veteran was still exhibiting symptoms of anxiety and 
depression.  VA outpatient treatment records dated in 1994 
and 1995 reveal that the veteran was continuing to have 
feelings of helplessness and hopelessness, with depressed 
mood and ongoing symptoms of his PTSD.

On VA examination and social survey in March 1992, the 
veteran was noted to have a flat affect and a sad and 
depressed mood.  He was cooperative but presented a mask-like 
face.  His speech was slow and monotonous.  The veteran 
reported engaging in combat every day during his second tour 
of duty in Vietnam.  He related sleeping difficulties and 
flashbacks.  He said that he had worked as dispatcher from 
1988 to 1991, but left this job after threatening his 
supervisor with a loaded shotgun.  He indicated that he was 
currently working as an auto mechanic.  The psychiatrist 
diagnosed PTSD.

On VA psychiatric examination in November 1995, the veteran 
reported having no close friends.  He indicated that he was 
close with his son, but did not interact with his wife; he 
stated that they had not related to each other for twenty 
years other than yelling at each other, and they expected to 
separate when their son leaves home.  The veteran indicated 
that he was unable to trust anyone other than his son.  He 
noted that he had not been employed for 3-4 years.  He was 
going to school to study electronics and was hoping to obtain 
a job in that field.  He works with wood for relaxation, but 
indicated that he had been too depressed lately to do any 
woodworking.  He reported ongoing treatment at the 
Canandaigua VA Medical Center for PTSD counseling.  The 
veteran complained of trouble sleeping, interrupted sleep and 
nightmares for the past 28 years.  He said that he had 
problems with intrusive thoughts that he could not get out of 
his head.  He had experienced flashbacks, but not recently.  
The veteran indicated that he had difficulty experiencing 
pleasure and enjoyment.  He denied belonging to any veterans' 
organizations, but maintained that he only associated with 
veterans.  He reported that he was unable to trust anyone or 
get close to people; he was unable to control his anger and 
yelled when upset.

On subsequent VA psychiatric examination in December 1995, 
the veteran was noted to have had psychiatric 
hospitalizations in 1969 and 1991.  He reported that he had 
been receiving psychiatric treatment for approximately five 
years consisting of weekly PTSD counseling.  The veteran 
reported that he was unemployed and had not worked in 3-4 
years.  He said that he was attending school for electronics; 
the examiner noted that the veteran was struggling in school 
due to memory and concentration problems, as well as an 
inability to trust people.  The veteran indicated that he did 
not have any friends and did not trust anyone.  He complained 
of sleeping problems and nightmares several times per week.  
He reported that he wakes up sweating, with his heart 
pounding and feeling disoriented.  He reported being 
irritable and easily angered.  The VA examiner noted that the 
veteran experienced no joy in life and was significantly 
depressed most of the time.  It was indicated that he was 
troubled by suicidal and homicidal thoughts.  The examiner 
indicated that the veteran dealt with his violent feelings by 
isolating himself.  He dwells obsessively over his past 
experiences in Vietnam and does not trust anyone except other 
veterans.  On examination, the veteran tried to be 
cooperative, but his anger and mistrust were evident to the 
examiner.  His facial expression fluctuated from tension to 
anger, anxiety, and sadness.  He was tearful and had his head 
down at least on a couple of occasions.  His speech was 
coherent and relevant.  His mood and affect reflected anger 
and depression and there was some obvious impairment of 
concentration and memory.  The diagnostic assessment was PTSD 
and alcohol dependence.  The examiner provided a Global 
Assessment of Functioning (GAF) score of 45, indicative of 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, 
judgment, thinking, or mood.  The VA examiner commented that 
the veteran was still suffering from active PTSD symptoms and 
could not function at the present time from a vocational 
standpoint mostly because of his intense anger, disturbing 
violent thoughts, and particularly because of his almost 
total inability to trust anyone.

In January 1996, the RO granted a 50 percent rating for the 
veteran's PTSD, effective from November 27, 1991, the 
effective date of the grant of service connection.

On VA psychiatric examination on March 20, 1999, the veteran 
reported a history of service in Vietnam with duties 
including being a "cave rat" who got into tunnels and 
encountered the Viet Cong face to face.  He reported killing 
many people during his second tour of duty in Vietnam, but 
stopped counting at 75.  He said that after his discharge 
from service, he had tried at least 36 jobs.  He ultimately 
worked as an auto mechanic off and on for many years before 
he threatened his boss with a loaded shotgun in 1991 and was 
fired.  He said that he has not worked since that incident.  
He was hospitalized at the VA facility in 1991 and continues 
to receive outpatient treatment there.  On examination, the 
veteran appeared to be thin, nervous, shaky, and wringing 
both hands.  He was noted to be very tense, and easily became 
volatile and excitable with a propensity for outbursts of 
rage and aggression.  He was cooperative, but when asked for 
information about his military service, he became more upset 
and perturbed, sometimes on the verge of being tearful.  His 
speech was brief and he exhibited a hypervigilant and guarded 
attitude at all times.  The veteran was observed to be 
restless, shifting back and forth and not very much at ease.  
There were no signs suggestive of any delusional ideas during 
the interview and the veteran was in touch with reality.  
However, his general attitude was distrustful, cynical, 
suspicious and constantly on guard.  His affect was depressed 
and his mood was low.  The veteran's impulse control was 
indicated to be marginally poor.  The veteran avoids 
interaction with others and is practically housebound.  He 
avoids public places and is unable to tolerate noises or 
crowds; he 
is easily stunned and constantly nerve racked which results 
in an upset stomach.  It was indicated that the veteran 
sleeps less than four hours per night and is constantly 
hypervigilant.  His attention span is short, and he is easily 
drained and fatigued.  The diagnostic impression was chronic 
PTSD with features of anxiety and depression manifested by a 
low threshold for pressure and stress, inability to mingle 
with others, withdrawal and feelings of detachment and 
hypervigilance.  The VA examiner provided a GAF score of 50, 
indicative of serious symptoms.  In commentary at the end of 
the report of examination, the examiner stated that the 
veteran had persistent symptoms and signs of PTSD.  He 
requires continuous outpatient treatment to alleviate his 
anxiety and reduce the potential for acting out and reduce 
the risk to him and others.  With his current condition, the 
VA examiner stated that the veteran "is not deemed as 
capable of maintaining gainful employment at this point due 
to his service-connected nervous condition."


II.  Analysis

A.  Schedular Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 50 percent 
evaluation assigned for his service-connected PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court held 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  However, where, as 
here, a veteran has expressed dissatisfaction with the 
assignment of an initial rating, the Francisco rule does not 
apply; rather, the VA must determine whether the evidence 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  See Fenderson, 12 Vet. App. at 126.

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include specific discussion of whether "staged rating" 
would be appropriate in the veteran's case.  However, the 
claims file reflects consideration of additional evidence in 
light of the applicable rating criteria at various points 
during the appeal; thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal, as well as whether higher evaluations were 
warranted at different stages.  Thus, a remand of this matter 
for explicit consideration of "staged rating" pursuant to 
Fenderson is unnecessary.

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the veteran is entitled to 
have his claim considered under former and the revised 
criteria, and to be assigned a rating under whichever 
criteria would be more favorable.  Because the RO has 
considered the veteran's claim under both the former and 
revised criteria, there is no due process bar to the Board 
doing likewise, and applying the more favorable result.  The 
Board notes, at the outset, however, that there is nothing in 
either Karnas or the revised regulations that authorizes 
retroactive application of the schedular criteria.  Hence, 
that criteria will only be applied from November 7, 1996, the 
effective date of the revision.  

Under the former rating criteria for PTSD (38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996)), a 50 percent rating is assigned 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  To warrant a 100 
percent evaluation, the attitudes of all contacts except the 
most intimate must be so adversely affected as to result in 
virtual isolation in the community; or there are totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual is 
unable to obtain or retain employment.  These criteria 
represent three independent bases for granting a 100 percent 
schedular evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

In addition, prior to November 7, 1996, 38 C.F.R. § 4.16(c) 
provided that where the veteran's only compensable service-
connected disability was a mental disorder that was assigned 
a 70 percent evaluation, and that mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder must be assigned a 100 
percent evaluation under the appropriate diagnostic code.  
These section was repealed when the regulations were revised.

Under the revised rating criteria for PTSD (set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  100 percent schedular 
rating is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.

Following a review of the claims folder, the Board finds that 
prior to December 4, 1995, the evidence established that no 
more than a 50 percent evaluation for PTSD was warranted.  

As noted above, on VA psychiatric examination in March 1992, 
the veteran exhibited a flat affect and was sad and 
depressed.  The veteran presented a history of frequent job 
changes, marital difficulties, depression and heavy drinking.  
He reported difficulties in dealing with co-workers and in 
dealing with excessive rules, regulations and red tape.  
However, the veteran had been working for the past year as an 
auto mechanic and remained employed at the time of the 
examination.  The examiner noted that the veteran appeared 
motivated for continued treatment and exhibited some 
knowledge of the impact of his stressors on his marital and 
occupational life.

VA outpatient treatment records prior to December 4, 1995, 
reflect that the veteran's PTSD was manifested by 
intermittent periods of hopelessness and depressed mood with 
problems coping.  Nonetheless, there are references to the 
veteran exhibiting some episodic improvement in symptoms on a 
short-term basis 
prior to having a return of hesitant and pessimistic thought 
processes.  In September 1994, the veteran initiated a 
program of vocational rehabilitation.  The veteran voiced 
feelings of alienation and distrust, but there was no 
evidence of a total social and industrial impairment that 
prevented him from engaging in all substantial activity.  In 
May 1995, the veteran was noted to be making progress in his 
coping skills and efforts to maintain sobriety.  He expressed 
an interest in working and was noted to have a better grasp 
of how to deal with his stress.  The clinical treatment notes 
in August and October 1995 reflect a worsening of the 
veteran's symptoms and an increase in his feelings of 
mistrust, alienation and isolation.

Thus, the Board finds that the evidence prior to December 4, 
1995, shows that the veteran's PTSD was manifested primarily 
by sad and depressed mood, sleep impairment, flashbacks, flat 
affect and little emotion, intermittent problems with 
interpersonal relationships, and a history of employment 
difficulties.  The Board finds that such symptoms are 
consistent with considerable social and industrial 
impairment, for which a 50 percent evaluation, under the 
criteria then in effect, is assignable.  However, severe 
impairment in his ability to both obtain and retain 
employment as well as establish and maintain effective or 
favorable relationships, for which a 70 percent evaluation is 
assignable under the criteria then in effect, is not shown.  
Hence, the prerequisite for application of former 38 C.F.R. 
§ 4.16(c), pursuant to which a 100 percent schedular 
evaluation could be assigned, is not met. Likewise, the 
record does not present a reasonable basis for concluding 
that, prior to December 4, 1995, the veteran was demonstrably 
unable to obtain or retain employment due to his PTSD, that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in his virtual isolation 
in the community, or that his PTSD was productive of totally 
incapacitating symptoms that bordered on a gross repudiation 
of reality with disturbed thought or behavioral processes, so 
as to warrant a 100 percent evaluation under the former 
criteria.  

However, the Board also finds that, as of December 4, 1995, 
the criteria for a 100 percent schedular rating are met.  As 
the report of the December 1995 VA examination makes clear, 
the symptoms identified at that time included intense anger, 
disturbing violent thoughts, and an almost total inability to 
trust anyone.  The examiner also noted that despite the 
evidence that the veteran was in school studying electronics, 
the veteran had not worked in 3-4 years; he was also noted to 
be having problems with school due to concentration and 
memory difficulties and problems trusting people.  The 
examiner also then indicated that the veteran's impulse 
control was marginally poor; that he avoided interaction with 
others and is practically housebound; that he was constantly 
nerve racked which results in an upset stomach; and that he 
was constantly hypervigilant.  Suicidal and homicidal 
ideation as also then noted.  Significantly, moreover, the 
examiner then concluded that the veteran's PTSD symptoms had 
left him unable to function from a vocational standpoint.  
The December 1995 examination report represents the first 
clear, objective indication that the veteran was considered 
unemployable due to PTSD.  The examiner conclusion in this 
regard was confirmed by the May 1999 VA examiner.

As such, the Board finds that, as of December 4, 1995, the 
criteria for a 100 percent schedular rating for the veteran's 
PTSD, under the criteria that was in effect prior to November 
7, 1996, have been met.  See Johnson, 7 Vet. App. at 97.
As the veteran is deemed entitled to the maximum assignable 
evaluation under the former rating criteria, consideration of 
the veteran's entitlement since December 4, 1995, under the 
new criteria, is unnecessary.



B.  Total Rating

In view of the Board's decision to grant a 100 percent 
schedular rating for PTSD, effective the date of the VA 
psychiatric examination on December 4, 1995, the issue of 
entitlement to a TDIU since that time has been rendered moot.  

However, in the August 1995 remand referring the issue of 
TDIU to the RO, the Board pointed to August 1993 and November 
1994 statements of the veteran's representative as raising, 
inter alia, a claim for a total rating.  Although the veteran 
has never filed a formal application for a TDIU, the Board's 
comments suggest that a claim for a TDIU has been pending 
since at least August 1993.  As such, the Board must still 
address the veteran's entitlement to a TDIU between the 
August 1993 date of claim, and the December 1995 date of the 
award of the veteran's 100 percent schedular evaluation for 
PTSD.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340. 

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

In the instant case, the veteran's only service-connected 
disability is his PTSD, evaluated as 50 percent disabling 
between August 1993 and December 3, 1995.  For the reasons 
discussed above, no more than a 50 percent schedular 
evaluation was then assignable (although a 100 percent 
evaluation is warranted from December 4, 1995).  Hence, the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met.  
Under these circumstances, the veteran may only be awarded a 
TDIU, in an exceptional case, upon a showing that the veteran 
was unable to obtain or retain substantially gainful 
employment prior to December 4, 1995.  See 38 C.F.R. 
§ 4.16(b).  

Here, however, there is no objective evidence that clearly 
establishes the veteran's unemployability due to PTSD prior 
to the December 4, 1995 examiner's opinion to that effect.  
The record, primarily the report of VA examinations, 
indicates that the veteran has primarily worked as an auto 
mechanic Board does not doubt the credibility of the 
veteran's own assertions that, prior to that time, he 
experienced employability difficulties and frequent job 
changes due to problems associated with he PTSD.  He has even 
asserted that, in 1991, he threatened his boss with a loaded 
shotgun and was fired.  While subsequently held a job for a 
short period of time, for all practical purposes, he has been 
more or less continuously unemployed since 1991.  However, 
unemployment, without more, is not tantamount to 
unemployability.  Here, the veteran had been accepted into a 
vocational rehabilitation program suggesting that retraining 
was deemed possible, and the November 1995 examination report 
indicates that he was still hopeful, at that time, of 
obtaining employment.  Although the December 1995 examiner 
indicated that difficulties with his PTSD rendered the 
veteran unemployable, the fact remains that this is the first 
objective indication of such of record.

In view of the foregoing, the Board finds that the evidences 
does not establish that, prior to December 4, 1995, the 
veteran's PTSD rendered him unable to obtain or retain 
substantially gainful employment.  As such, referral of the 
matter to the Director of the Compensation and Pension 
service for assignment of a total rating on an extra-
schedular basis prior to December 4, 1995, is not warranted. 


ORDER

An initial rating for PTSD, in excess of 50 percent, is 
denied.

A 100 percent schedular rating for PTSD, from effective 
December 4, 1995, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A total rating based on individual unemployability due to 
service-connected disability, prior to December 4, 1995, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

